                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

RICHARD MEYER,                               §
         Plaintiff                           §
                                             §
v.                                           §      Case No. 1:18-cv-00800-LY
                                             §
MARK WAID,                                   §
        Defendant                            §

                  NOTICE OF FILING SUPPLEMENTAL DECLARATION

        Defendant filed a Motion to Dismiss for Lack of Personal Jurisdiction pursuant to Federal

Rules of Civil Procedure 12(b)(2) on November 2, 2018. (Doc. 10) In support of the Motion,

Mark Waid submitted a declaration as Exhibit A to the Motion. (Doc. 10-A).

        Defendant hereby provides notice of filing of a supplemental declaration. Counsel for

Defendant provided a copy of the declaration to Plaintiff’s counsel on Monday, November 12,

2018, and informed him of the intent to file the supplemental declaration. Plaintiff’s counsel does

not object to this filing.


Dated: November 16, 2018                     Respectfully submitted,

                                             REEVES & BRIGHTWELL LLP


                                             /s/ Ryan Pierce
                                             Beverly Reeves, Esq.
                                             State Bar No. 16716500
                                             breeves@reevesbrightwell.com
                                             Ryan Pierce, Esq.
                                             State Bar No. 24035413
                                             rpierce@reevesbrightwell.com
                                             221 W. 6th Street, Suite 1000
                                             Austin, TX 78701
                                             (512) 334-4500
                                             (512) 334-4492 (facsimile)
                                          Mark S. Zaid, Esq.
                                          D.C. Bar #440532 (admitted Pro Hac Vice)
                                          Mark@MarkZaid.com
                                          Mark S. Zaid, P.C.
                                          1250 Connecticut Ave., N.W., Suite 700
                                          Washington, D.C. 20036
                                          (202) 454-2809
                                          (202) 330-5610 fax

                                          ATTORNEYS FOR DEFENDANT




                              CERTIFICATE OF SERVICE

      I hereby certify that on the 16th day of November 2018 the above and foregoing
document was served using the Court’s ECF system on the following counsel of record:

                            Daniel H. Byrne
                            Dale L. Roberts
                            Fritz, Byrne, Head & Gilstrap, PLLC
                            221 W. 6th St., Suite 960
                            Austin, TX 78701
                            dbyrne@fbhg.law
                            droberts@fbhg.law


                                                  /s/ Ryan Pierce
                                                  Ryan Pierce




                                             2
